 Case 2:21-cv-02183-PSG-PD Document 19 Filed 05/10/21 Page 1 of 3 Page ID #:136



                                                       ~,~~~~
                                                              t_tILED    ~ -~
   EDELSBERG LAW,P.A.
   Scott Edelsberg(CA Bar 330990)                      ~'~   b4~'y I 0~l
 2 1925 Century Park E #1700

 3
   Los Angeles, CA 90067                               Document#-~~.
   Telephone:(305)975-3320
 4 scoff@edelsberglaw.com                                    ~~«
 5   Counselfor Plaintiffand Proposed Class                      ~j~`f'
6
                       UNITED STATES DISTRICT COURT
 7                    CENTRAL DISTRICT OF CALIFORNIA
 8 ALBERT ALHADEFF,
   Individually and on behalf of all          Case No. 2:21-cv-02183—~
 9 other similarly situated,
                                              NOTICE OF DISMISSAL
t0            Plaintiff
11   vs.
12   LEGALZOOM.COM,INC.,
l3            Defendant.
l4

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                 NOTICE OF DISMISSAL
 Case 2:21-cv-02183-PSG-PD Document 19 Filed 05/10/21 Page 2 of 3 Page ID #:137




 1
                     NOTICE OF DISMISSAL WITHOUT PREJUDICE
 2

 3
           Plaintiff, Albert Alhadeff, does hereby dismiss this this action as follows:
 4

 5
           1. All claims of the Plaintiff, Albert Alhadeff, individually, are hereby
 6
     dismissed without prejudice.
 7
           2. All claims of any unnamed member of the alleged class are hereby
 8
     dismissed without prejudice.
 9

10
     Dated: May 7, 2021                           Respectfully Submitted,
11

12
                                                  /s/ Scott Edelsberg
13                                                Scott Edelsberg(CA Bar 330990)
14
                                                  EDELSBERG LAW,P.A.
                                                   1925 Century Park E #1700
15                                                Los Angeles, CA 90067
16
                                                  Telephone:(305)975-3320
                                                  scoff@edelsberglaw.com
l7
                                                  Counselfor Plaintiffand Proposed
18                                                Class
19

20

21
                                                       !T IS SO ORDEREQ
22
                                                        DATED:,_     ~o
23

24

25

26

27

28
                                    NOTICE OF DISMISSAL
 Case 2:21-cv-02183-PSG-PD Document 19 Filed 05/10/21 Page 3 of 3 Page ID #:138




                                CERTIFICATE OF SERVICE
 1

 2       I hereby certify that on May 7, 2021, I electronically filed the foregoing
 3
   document with the Clerk ofthe Court using CM/ECF.I also certify that the foregoing
   document is being served this day on all counsel identified below via transmission
 4 of Notices of Electronic Filing generated by CM/ECF or in some other authorized

 5 manner.

 6                                             Respectfully submitted,
 7                                             /s/Scott Edelsberr~
 8                                             Scott Edelsberg

 9

10

11

l2

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                NOTICE OF DISMISSAL
